DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief and Examination
The request for an extension of time under 37 CFR 1.136(b) for filing the appeal brief under 37 CFR 41.37 filed on 19 October 2020 has been approved for one month.
This office action is in response to the amendments filed 20 May 2020, the appeal brief filed 19 October 2020 and a Notice of Panel Decision from Pre-Brief Appeal Review response filed 26 January 2021 with a decision to re-open prosecution. 
No claims have been amended. Claims 2, 7, 10-12, 16, 22-23, 28-29, 31 and 33-72 have been cancelled. No claims have been added. Therefore, claims 1, 3-6, 8-9, 13-15, 17-21, 24-27, 30 and 32 are presently pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Lonky et al. (8,915,894 B1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site 
Joshi discloses a fluid absorber 106 for absorbing wound fluid placed in the enclosed volume 130, see col. 5, lines 4-8, but does not disclose cosmetic liquid or cream located in the enclosed volume.
	In figures 1-3 Lonky teaches a reactor housing 110 with an enclosed volume 290 and a cream located in the enclosed volume 290 (the cream is supplied to the tissue when the reactor housing 110 is placed on the site, see col. 8 lines 42-67 and col. 9 lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi’s enclosed volume to include a cream as taught by Lonky to slow or arrest the flow of blood on a wound site of the user by providing a therapeutic cream, see abstract of Lonky.
Claims 1, 3-4, 6, 13-15, 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (8,012,169 B2) in view of Rawlings et al. (5,409,472 A) and Sun et al. (2005/0015042 A1).
Regarding claim 1, figure 1 Joshi discloses a controlled pressure device 10 for tissue treatment, the device: a reactor housing element (housing 102 and perimeter, 116) configured to at least partially define an at least substantially air-tight enclosed volume (cavity 130) around a tissue site when fixed in space in relation to the tissue site (a sealing means 108 placed under the housing includes an adhesive that creates an air-tight seal around the perimeter 116 of the device 10, see col. 4 lines 52-59); and a reactor (oxygen absorbing means 104) positioned in the enclosed volume and configured to react with a selected gas found in air, wherein the reactor consumes the selected gas within the enclosed volume while the enclosed volume is substantially air-tight around the tissue site to thereby reduce pressure around the tissue site (when the device 10 is placed on the wound reactor 104 reacts with oxygen around the wound within the enclosed volume 130 when sealing means 108 is removed and the reactor housing element 102/116 is placed on the tissue site, the reactor housing element 102/116 being gas impermeable so that the enclosed volume 130 is substantially air-tight around the tissue site, see col. 4 lines 60-67 and col. 5 lines 1-8).
Joshi discloses a fluid absorber 106 for absorbing wound fluid placed in the enclosed volume 130, see col. 5, lines 4-8, but does not disclose cosmetic liquid or cream located in the enclosed volume.
In figure 9 Rawlings teaches a cosmetic agent located in an enclosed volume (a foam absorbent layer 32 contains topically effective antibacterial agent, see col. 10 lines 
The modified Joshi device discloses that the cosmetic agent is a medicament comprised of chlorhexidine gluconate, see col. 10 lines 11-24 of Rawlings, but does not disclose that the cosmetic agent is a liquid or cream.
In figure 1 Sun teaches an absorbent pad 120 having a chlorhexidine gluconate as a cream (the absorbent pad 120 is made of a sponge-like material and is impregnated with a cream having a salicylic acid and a chlorhexidine gluconate solution, see paras. [0055]-[0063], [0145] and [0155]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi cosmetic agent to be a chlorhexidine gluconate cream solution as taught by Sun to provide a pharmaceutically-acceptable carrier agent for treating the user, see para. [0038] of Sun.
Regarding claim 3, the modified Joshi device discloses that the cosmetic cream includes salicylic acid (the cosmetic cream includes salicylic acid, see para. [0155] of Sun). 
Regarding claim 4, the modified Joshi device discloses a pad (fluid absorber 106, see fig. 1 of Joshi) is impregnated with the cosmetic cream (as taught by Rawlings and Sun in the rejection of claim 1 above).
Regarding claim 6, the modified Joshi device discloses a release layer (sealing disc 132, see fig. 1 of Joshi) adhered to a lower surface of the reactor housing element  
Regarding claim 13, the modified Joshi device discloses that the perimeter of the reactor housing element has adhesive for contacting a subject’s skin (see col. 4 lines 60-66 of Joshi), but does not disclose a skin contacting element including a skin contacting side for contacting a subject’s skin, where the skin contacting element includes an opening extending through the skin contacting element from the skin contacting side to an interface side, which is opposite to the skin contacting side. 
In figure 9 Rawlings teaches a skin contacting element 34/35 including a skin contacting side 34 for contacting a subject’s skin, where the skin contacting element 34/35 includes an opening extending through the skin contacting element 34/35 from the skin contacting side 34 to an interface side 35, which is opposite to the skin contacting side 34 (the skin contacting side 34 has adhesive for securing the device to the subject’s skin and has an opening which extends through the interface side 35 which is opposite the skin contacting side 34, see col. 10 lines 40-45 and col. 13 lines 16-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi perimeter with the addition a skin contacting element as taught by Rawlings to allow the device to be more stretchable when attached to the subject’s skin and to allow the 
Regarding claim 14, the modified Joshi reference further discloses that the reactor housing element affixes to the interface side of skin contacting element providing a substantially air-tight seal between the reactor housing element and the skin contacting element (the skin contacting element 34/35 is laminated with the reactor housing element 32 which would create an air-tight seal between the laminated section of reactor housing element 32 and the skin contacting element 34/35, see fig. 9 and col. 13 lines 16-30 of Rawlings).
Regarding claim 15, the modified Joshi reference further discloses that an air-tight barrier (sealing means 108, see fig. 1 of Joshi) selectively removable from the reactor housing element, wherein the reactor is positioned between the reactor housing element and the air-tight barrier and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the reactor housing element (the air-tight barrier 108 prevents air from entering the enclosed volume 130 and once air-tight barrier 108 has been removed the reactor 104 will be able to begin absorbing oxygen, see fig. 1 and col. 4 lines 60-66 of Joshi).
Regarding claim 17, the modified Joshi device discloses that the reactor housing element includes a hood (housing 102, see fig. 1 of Joshi) and a lower peripheral section (perimeter 116, see fig. 1 of Joshi) at least partially surrounding the hood (the hood 102 is shaped as a cover for the device 10 and the lower peripheral section 116 surrounds the lower portion of the device 10, see fig. 1 of Joshi), the reactor housing element being configured such that a downward force on the hood results in an outward 
Regarding claim 25, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6, lines 35-40 of Joshi.
Regarding claim 26, the modified Joshi device discloses that the reactor is configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Pendicini et al. (2014/0109890 A1).
Regarding claim 5, the modified Joshi device discloses that the reactor is a zinc-air battery, see col. 6 lines 35-40 of Joshi, but does not disclose that the reactor includes a reactor substrate, a reducing agent, a binder, and an electrolyte solution.
In figure 2 Pendicini teaches that a heater 10 includes a heater substrate 12 with a reducing agent, binding agent, and an electrolyte solution (heater substrate 12 is adjacent to an electrolyte solution to produce a sustained exothermic reaction, see paras. [0031] and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Spence (4,226,232 A) .
Regarding claim 8, the modified Joshi device discloses an air-tight barrier 132 (see fig. 1 of Joshi) selectively removable from the reactor housing element 102/116 (see fig. 1 of Joshi) and that the selected gas is precluded from access to the reactor 104 until after the air-tight barrier 132 is removed (see col. 4 lines 52-59 of Joshi), but does not disclose a package including a plurality of air tight barriers selectively removable from the package, wherein the reactor is positioned within the package and the selected gas is precluded from access to the reactor until after the air-tight barrier is removed from the package.
In figures 1-2 Spence teaches a package 16 including a plurality air-tight barrier (top, sides and bottom sheets of the package 16) selectively removable from the package 16, wherein the device 10 is positioned within the package 16 and the selected gas is precluded from access to the device 10 until after the air-tight barrier is removed from the package 16 (the package 16 includes the air-tight barriers and the package 16 is an air-tight bag, see col. 4 lines 53-66, since the package can be opened and is made of aluminum foil, the air tight barriers are capable of being selectively removed from the package). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi device to be housed within a 
The modified Joshi device discloses that package (of Spence) includes a plurality of air tight barriers (each side of 16, of Spence, is an air tight barriers) and that the selected gas is precluded from access to the reactor until after at least one of the plurality of air-tight barriers is removed from the package (the user must remove the bag having the air-tight barriers and the seal 132 of Joshi to allow the selected gas to access the reactor).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Huang et al. (2003/0162095 A1).
Regarding claim 9, the modified Joshi device discloses that the reactor 104 is configured to cycle gas pressure in the enclosed volume (see col. 5 lines 1-19 of Joshi), but does not disclose a plurality of reactors includes a first reactor element configured to begin consuming oxygen after being exposed to oxygen for a first period of time and a second reactor element configured to being consuming oxygen after being exposed to oxygen a second period of time, which is greater than the first period of time. 
In figure 2 of Huang teaches that a metal-air battery has a web-shaped anode 34 with a first controlled release anode composition 50 and a first controlled release agent 48 has an initial-stage anode active material which consumes oxygen after being exposed oxygen for a first period of time and has a second anode active material . 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Sun et al. (6,890,553 B1).
Regarding claim 18, the modified Joshi device does not disclose a liquid impermeable - air permeable membrane interposed between the reactor and the tissue site when the reactor housing element is fixed in space in relation to the tissue site.
In figure 1 Sun teaches that an exothermic device 500 has a liquid impermeable - water impermeable membrane 130 interposed between the reactor 200 and the tissue site when the reactor housing element 250 is fixed in space in relation to the tissue site (liquid impermeable - water impermeable membrane 130 is made of polyethylene, a well-known air permeable material, and is interposed between the reactor 200 and a tissue site to prevent solids or liquids from contacting the reactor 200, see col. 4 lines 
 Regarding claim 19, the modified Joshi device discloses the liquid impermeable - air permeable membrane (as taught by Sun) in the rejection of claim 18 above.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claims 1 above.
Regarding claim 20, the modified Joshi method does not disclose a pressure relief valve on the reactor housing element, wherein the pressure relief valve allows for selective communication between the enclosed volume and ambient. 
In the alternate embodiment of figure 5b Joshi teaches a pressure relief valve 150 that allows for selective communication between the enclosed volume and the ambient (pressure relief valve 150 allows air to be released from the device to the ambient to reduce pressure in the cavity, see col. 7 lines 64-67 to col. 8 lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor housing element with the addition of a pressure relief valve as taught by an alternate embodiment of Joshi to allow the device remove air from the device to reduce pressure in the enclosed volume.

In the alternate embodiment of figure 5b Joshi teaches that an electrochemical wound therapy device 10 has an elastic housing 102 configured to allow an operator to change the size of the enclosed volume (the housing 102 is made of an elastic material which the user can squeeze to reduce pressure in the device 10 while a fluid absorbing means 106 continues to absorb fluid, see col. 7 lines 64-67 to col. 8 lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor housing element with the modification of being elastic such as taught by an alternate embodiment of Joshi to allow the device to be able to more easily reduce pressure in the enclosed volume.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Maget et al. (6,171,368 B1) and Hartwell et al. (2015/0159066 A1).
Regarding claim 24, the modified Joshi device discloses that the reactor 104 is a zinc-air battery which removes oxygen from the enclosed volume 130, see col. 6 lines 35-40 of Joshi, but does not disclose that the reactor is configured having a predetermined scavenging capacity (SC) for the selected gas, wherein the enclosed volume has a determined volume (DV), the controlled pressure device is configured to have a maximum leakage rate (LR) for air entering the enclosed volume, and the 
In figure 9 Maget teaches that an oxygen extraction device 100 uses a zinc-air battery with a predetermined scavenging capacity (SC) (zinc-air battery is configured to scavenge considerable amounts of oxygen across a silicon film barrier while compensating for a leakage of oxygen to the ambient, see col. 11 lines 57-67 and col. 12 lines 53-62), wherein the enclosed volume has a determine volume (DV) (the oxygen is scavenged from a vial having a nominal volume, see col. 12 lines 39-50), the controlled pressure device is configured to have a maximum leakage rate (LR) for air entering the enclosed volume (the oxygen extraction device 100 assumes a maximum leakage current which is equivalent to an oxygen intake rate and that the zinc air battery should be in excess of the initial extraction energy to compensate for oxygen diffusion from the atmosphere back into the container, see col. 12 lines 55-60 and col. 13 lines 31-33). Maget does not disclose a minimum wear time (MWT) or wherein: SC > DV*(% of selected gas in air + LR*(% of selected gas in air)*MWT.
In figure 2a of Hartwell teaches that negative pressure wound therapy dressing 13 has a maximum negative pressure leak rate and is configured to a minimum wear time (the negative pressure wound therapy dressing 13 uses an adhesive sealant to maintain a negative pressure leak rate of up to 20 ml min-1 and is worn for a minimum wear time of two hours, see paras. [0071]-[0072] and [0447]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the modification of having a predetermined scavenging capacity, determined volume, and maximum .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 1 above, and further in view of Scherson et al. (5,578,022 A) .
Regarding claim 27, the modified Joshi device discloses that the reactor consumes oxygen within the enclosed volume to reduce gas pressure within the enclosed volume (the reactor 104 consumes oxygen which generates a vacuum in the enclosed volume 130 to reduce gas pressure, see col. 5 lines 1-8 of Joshi; the reactor 104 would be capable of heating the cosmetic cream, as taught by Rawlings and Sun, in the enclosed volume 130), but does not disclose an additional reactor configured to consume ambient oxygen to heat cosmetic cream in the enclosed volume. 
In figure 1 of Scherson teaches that an oxygen producing bandage has additional reactors 50 configured to consume ambient oxygen (the reactors 50 are zinc-air batteries which consume ambient oxygen, see col. 4 lines 53-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Joshi reactor with the addition of multiple reactors as taught by Scherson to allow the reactor to provide differently timed dosages to the user, see col. 4 lines 53-62 of Scherson.
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, Rawlings et al. and Sun et al. as applied to claim 13 above, and further in view of Gruenbacher et al. (7,108,440 B1).

In figure 58 Gruenbacher teaches a skin massaging element positioned in the enclosed volume, wherein the skin massaging element is positioned adjacent to the tissue site when the skin contacting side of the skin contacting element is in contact with a subject’s skin, wherein the skin massaging element includes an undulated bottom surface (a skin stimulation feature is positioned behind the outer substrate when the skin contacting side of the skin contacting element is in contact with a subjects skin and the skin stimulation feature includes a corrugated shape positioned behind outer surface 572 and applies a massaging effect on the user during application of a beauty treatment product, see col. 35 lines 48-60 and col. 39 lines 13-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosed volume of the modified Joshi device with the addition of a skin massaging element as taught by Gruenbacher so as to be able to allow the user to receive a massaging effect while applying the controlled pressure device.
Regarding claim 32, the modified Joshi device further discloses that the skin massaging element is a membrane including openings through which cosmetic cream .
Response to Arguments
Applicant's arguments filed 20 May 2020 have been fully considered but they are not persuasive. 
On pages 1-3 applicant argues:
"Joshi teaches the removal of oxygen from a cavity to provide partial negative pressure to a wound to promote healing. This is accomplished by using a first type of wound-healing device as shown for example, in Fig. 1, in which “Continued absorption of both the oxygen and wound fluid within cavity 130 creates a vacuum within cavity 130, and surrounding the wound region. Sustained negative pressure over a wound region promotes tissue migration and wound closure.” {Joshi, Col. 5:6-12, emphasis added). In other embodiments, Joshi teaches the removal of water from the cavity to provide partial negative pressure to a wound to promote healing. This is accomplished by using a second type of wound-healing device as shown for example, in Fig. 3a, in which water is introduced into the cavity 130 to saturate an antimicrobial sponge 106 located within the cavity 130. Joshi teaches that “fluids from sponge are pulled into osmotic cell 120 and stored in chamber 122, thereby generating a vacuum within cavity 130 and over the wound.” (Joshi, Col. 6:49-52). Thus in the various embodiments, Joshi teaches removing either oxygen or water from the cavity so as to produce a vacuum in the cavity. Rawlings teaches a wound dressing as shown in Fig. 9, which includes a polymeric foam absorbent layer 32 and an adhesive layer 34, each of which can include 
	However, Joshi discloses that the fluid absorber 106 absorbs fluid within the wound when the device 10 is placed on the user and when the oxygen absorbing means 104 starts absorbing oxygen, see col. 5, lines 1-8 of Joshi. Rawlings is relied upon to teach that a foam absorbent layer 32, designed to absorb wound fluid, includes a topically effective medicament of chlorhexidine gluconate, see col. 10, lines 11-24 and col. 13, lines 16-21 of Rawlings. Sun is relied upon to teach a wound treatment device using a reactor 350, which reacts with oxygen to heat a cosmetic pad 120, has the cosmetic pad 120 impregnated with a cream having a salicylic acid and a chlorhexidine gluconate solution, see paras. [0039], [0055]-[0063], [0145] and [0155]. It is well known within the art that medicament, whether in liquid or in cream form, provide the benefit of healing a wound, see col. 10 lines 11-28 of Rawlings and para. [0038] of Sun. Further, Lonky discloses the use of a cream within a reactor housing where a negative pressure vacuum is generated, the cream contacting the wound site of the user when the device is operating to slow and arrest the slow of blood to the wound site, see the abstract and col. 8 lines 42-67 and col. 9 lines 1-12 of Lonky. Joshi, Rawlings and Sun all teach a 
On pages 3-4 applicant argues:
“The rejection of claim 1, should also be withdrawn because a skilled artisan would not expect the antibacterial cosmetic liquid or cream to help the wound recover 
However, there is no recitation in the specification of Joshi that negative pressure in the cavity, created by the oxygen absorbing means 104 of Joshi, would have the cosmetic cream (as taught by Sun) in the cavity prevented from contacting or removed from the wound. The cosmetic cream is a safe and effective amount to be able to treat a wound on the user, and one of ordinary skill in the art would expect the presence of such a cream would promote wound healing, see paras. [0038]-[0039] and [0055]-[0065] of Sun. Joshi only discloses that the continued absorption of oxygen and wound fluid in the cavity that creates the vacuum in the cavity, see col. 5, lines 1-8 of Joshi. No 
On page 5 applicant argues:
"With respect to claim 13, the rejection should additionally be withdrawn because the device of Joshi is taught to include the rigid housing 102, and the rigid housing is necessary in order to create a vacuum around a wound. If the housing 102 were not rigid, then any fluid (air or liquid) removed from the cavity 130 would cause the housing 102 to collapse, reduce in volume, and thus inhibit the formation of a vacuum within the cavity 30. Because of this, a skilled artisan would not have been motivated to include the discontinuous intermediate layer 35 of Rawlings in the device of Joshi in order to make it more stretchable, as this would interfere with forming a vacuum within the cavity" and that “Claim 21 is additionally allowable because the housing 102 of Joshi needs to be rigid so that the consumption of oxygen by the reactor can reduce the pressure in the cavity. Making the housing elastic would allow the housing to collapse, thus preventing a reduction in pressure”. 

On page 5 applicant argues:
"Claims 30 and 32 are additionally allowable because it would not have been obvious to include the skin massaging element of Gruenbacher in modified Joshi, because modified Joshi is placed over an open wound for removing wound fluid from the wound. It would not be beneficial to massage an open seeping wound because this would not help the wound to heal, and instead would likely cause the wound to exude . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gruenbacher discloses that the skin massaging element is made to provide skin stimulation and does not impede the dispensing feature of the medicament provided by Gruenbacher’s device, see col. 35, lines 39-60 and col. 39, lines 13-26 of Gruenbacher. The modified Joshi device includes the fluid absorber 106 modified to include medicament to be dispensed to the user when the device is placed on the wound site. As the skin massaging element (as taught by Gruenbacher) does not impede the dispensation of the medicament (as taught by Rawlings), the medicament would continue to be provided to the wound site, the medicament being topically effective and being used for wound treatment, see col. 10, lines 11-20 of Rawlings. Additionally, there is no evidence that the skin massaging element (as taught by Gruenbacher) would cause the wound to exude more fluids and take longer to heal. Therefore the rejections of claims 30 and 32, as recited above, are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosworth Sr., et al. (2005/0105957 A1) is cited to show a porous acetate material that includes cosmetic liquid/cream.
Crisp (2006/0015053 A1) is cited to show a wound dressing with silver salt suspended in a fluid layer.
Ylitalo et al. (2006/0035039 A1) is cited to show a pad impregnated with a cosmetic silver salt solution.
Joshi et al. (2007/0265585 A1) is cited to show a device within a package having a seal.
Blott et al. (2009/0306580 A1) is cited to show a wound dressing with silver salt suspended in a fluid layer.
Simor et al. (2013/0046260 A1) is cited to show a pad impregnated with cream with having povidone iodine.
Modak et al. (2013/0230609 A1) is cited to show a pad impregnated with a cosmetic silver salt solution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785